Citation Nr: 0206384	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran had active duty from November 1981 to November 
1996.  This matter comes on appeal from a decision by the 
Waco, Texas, VA Regional Office (RO).

The veteran requested a hearing before a hearing officer at 
the RO.  Subsequently, the veteran withdrew his request for a 
hearing in January 2000.  There are no other outstanding 
hearing requests of record.


FINDINGS OF FACT

1. Residuals of an inservice left ankle injury are not 
demonstrated. 

2. Right ear hearing loss for VA compensation purposes is not 
demonstrated.

3. Left ear hearing loss for VA compensation purposes is 
demonstrated.


CONCLUSIONS OF LAW

1. Residuals of a left ankle injury was not incurred in or 
aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001).

2. Right ear hearing loss was not incurred in or aggravated 
by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).

3. Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the new regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  Where laws or regulations change after a claim 
has been filed and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinksi, 1 Vet. App. 308 (1991). 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports and VA 
clinical records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoiding).  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


Residuals of a Left Ankle Injury

The veteran's claim for service connection for residuals of a 
left ankle injury was denied in March 1997 based on the 
service medical records, the report of a January 1997 VA 
joints examination, and X-rays findings which failed to show 
residuals of a left ankle injury from service. Service 
medical records disclose that the veteran received treatment 
for a left ankle sprain in April 1985. Records obtained 
subsequent to the March 1997 rating action include the report 
of an October 1997 VA joints examination and X-rays findings 
which again revealed that the ankle appeared normal.  
Specifically, the report of an October 1997 VA joints 
examination indicated that despite the veteran's subjective 
complaints of ankle pain, he had full range of motion in the 
ankle, he could stand on his toes and heels, and he could do 
a heal to toe walk without difficulty and without signs of 
pain.  X-ray findings were found normal.  The diagnosis was 
normal left ankle with complaints of pain and no swelling.   

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty."  38 U.S.C.A. § 1110; see also 38 C.F.R. 
§ 3.303(a).  "Disability" means a current disability shown 
by competent medical evidence to presently exist at the time 
of the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  In the present case, despite the veteran's 
subjective complaints of pain in the left ankle, there is no 
competent medical evidence demonstrating that the veteran has 
residuals of a left ankle injury for which service connection 
can be awarded.  Moreover, the veteran's subjective 
complaints of pain are contradicted by the objective clinical 
findings in the October 1997 VA joint examination report.  
Consequently, his appeal as to this matter must be denied.  
In making this determination, the Board acknowledges that 
under 38 U.S.C.A. § 5107(b), all doubt is to be resolved in 
the veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  In this case, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.  38 U.S.C.A. §§  1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.385;
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

In addition to the general principles of service connection 
that are listed above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1131, 1137; 38 C.F.R. §§ 3.303(a), 
3.306, 3.307.  This presumption includes organic diseases of 
the nervous system such as sensorineural hearing loss. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With respect to the claim for service connection for 
bilateral hearing loss, the Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (1999), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The veteran's claim for service connection for bilateral 
hearing loss was denied in March 1997 based on the report of 
a January 1997 VA audio examination.  The RO found that 
despite the fact that the veteran was evaluated with a high 
frequency sensorineural hearing loss in service, the report 
of a January 1997 VA audio examination failed to show a 
bilateral hearing loss disability.  

Records obtained subsequent to the March 1997 rating action 
include the report of an October 1997 VA audio examination 
which again demonstrate that he does not have right ear 
hearing loss as defined by the Court in Hensley.  Moreover, 
the decibel thresholds in the range of 1000 to 4000 Hertz 
recording during this examination did not meet the minimum to 
be considered a "disability" under the provisions of 
38 C.F.R. § 3.385.  Specifically, at the time of the October 
1997 VA audio examination, decibel thresholds for the right 
ear ranged from 5 to 15 degrees.  The average decibel 
threshold was 11 for the right ear and speech recognition was 
96 percent correct.  

In the present case, the record fails to demonstrate that the 
veteran has a right ear hearing loss disability for which 
service connection can be awarded.  Consequently, his appeal 
as to this matter must be denied.  In making this 
determination, the Board acknowledges that under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  In this 
case, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  38 
U.S.C.A. §§  1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385; 
 see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
  
As for the veteran's left ear, the report of an October 1997 
VA audio examination showed that the veteran does have 
hearing loss in his left ear as defined by the Court in 
Hensley, however, similar to the right ear, the decibel 
thresholds in the range of 1000 to 4000 Hertz recording 
during this examination did not meet the minimum to be 
considered a "disability" under the provisions of 38 C.F.R. 
§ 3.385.  Nevertheless, test results indicated that speech 
recognition for the left ear was 92.  As noted above, 
impaired hearing is considered a "disability" when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  In short, the veteran does have a left ear 
hearing loss disability pursuant to VA regulations.  
38 C.F.R. § 3.385. 

In determining whether the veteran's current left ear hearing 
loss disability was incurred in service, the Board notes that 
there does not appear to be any competent medical opinion on 
file which explicitly relates the veteran's current hearing 
loss to service, however, the veteran was diagnosed with 
sensorineural hearing loss in service and in the January 1997 
VA examination.  The Board acknowledges that sensorineural 
hearing loss may be caused by acoustic trauma, which the 
service medical records indicated that the veteran was 
routinely exposed to hazardous noise while in service.  
Moreover, although the veteran's decibel thresholds in 
service did not meet the minimum to be considered a 
"disability" under the provisions of 38 C.F.R. § 3.385, the 
test results from service demonstrated a marked decrease in 
hearing in his left ear.  Specifically, the decibel range in 
June 1983 for the left ear was 20 and 10, respectively, at 
1000 and 2000 Hertz yet in April 1996, the left ear was 35 
and 20, respectively, at 1000 and 2000 Hertz.  Further, the 
veteran has alleged continuity of symptomatology regarding 
hearing problems since his service.  See 38 C.F.R. § 
3.303(b).

There is also no competent medical evidence on file which is 
against a finding that the veteran's current left ear hearing 
loss disability is causally related to service. Moreover, the 
record does not show that the veteran's left ear hearing loss 
disability preexisted service or was the result of noise 
exposure incurred post-service.    

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for left ear hearing loss.

    
ORDER

Service connection for residuals of a left ankle injury is 
denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

